Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/30/2019 was received and is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6" and "32" have both been used to designate cutouts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both “restraining member” ([0028]) and “opening” ([0029]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 
The drawings are objected to because it is unclear what reference character “6d” is pointing at when comparing its designation in Figs. 1 and 2 versus in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara et al. (U.S. 20120019061).

    PNG
    media_image1.png
    528
    511
    media_image1.png
    Greyscale














claim 1, Nishihara discloses in Fig.1 (above) a battery module (100) comprising a battery stack (10 – battery block) including a plurality of stacked batteries (1 – battery cells).

    PNG
    media_image2.png
    430
    445
    media_image2.png
    Greyscale

Nishihara further discloses in Fig. 3a (above) the battery stack (10 – battery block) includes end plates (80) on both ends of the battery stack (10 – battery block) in a stacking direction in which the batteries (1 – battery cells) are stacked ([0105]), and that the end plates (80) each include two think-walled parts (83b – screwing portion) at both ends in a direction perpendicular to the stacking direction and a thick-walled part (82 – upper wall portion) disposed between the two thin-walled parts (83b – screwing portions), wherein the thick-walled part is thicker than the thin-walled parts in the stacking direction, as shown above.
[AltContent: arrow][AltContent: textbox (90)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (83b)][AltContent: textbox (93)][AltContent: textbox (80)][AltContent: textbox (91[img-media_image3.png])][AltContent: textbox (Fig. 10)]
    PNG
    media_image4.png
    438
    492
    media_image4.png
    Greyscale
Nishihara further discloses in Fig. 3a (above) the battery stack (10 – battery block) includes a pair of restraint members (90 – coupling fixtures) that each include a stacked part (91 – coupling portions) stacked on a surface of each of the thin-walled parts remote from the battery stack (10 – battery block), and that the restraint members (90 – coupling fixtures) sandwich the battery stack (10 – battery block) and the pair of end (80) between the pair of restraint members (90 – coupling fixtures) in the stacking direction, as shown below in Fig. 10.

Nishihara further discloses in Fig. 10 (above) that a fastener (Fig. 3, 93 – screws) fastens the stacked part of one of the restraint members (90 – coupling fixtures) to one of the thin-walled parts (83b – screwing portions) and fastens the stacked part (91 – coupling portion) of another of the restraint members (90 – coupling parts) to another of the thin-walled parts (83b – screwing portions).

	With respect to claim 2, Nishihara discloses the fastener (93 – screws) has a protrusion (head of screw) projecting from the stacked part (91 – coupling portion) in the stacking direction ([0121]), and a thickness A, that is a sum of thicknesses of any one of the thin-walled parts (83b – screwing portion), the stacked part (91 – coupling portion), and the protrusion (head of screw 93), is equal to a thickness B of the thick-walled part (82 – upper wall portion) in the stacking direction ([0117]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (U.S. 20120019061) in view of Jeon et al (U.S. 20070026304).

With respect to claims 3 and 5, Nishihara discloses in Fig. 3 end plates (80) with a thin-walled part (83b – screwing portions) and a thick-walled part (82 – upper wall portion), but does not disclose that the difference in thickness between each of the thin-walled portion (83b – screwing portion) and the thick-walled portion (82 – upper wall portion) is greater than 0mm and less than 10.7mm.
Jeon discloses a pair of end plates (20) for a battery module (10) ([0039]) and teaches that the end plates (20) are less than 2 mm thick ([90014]). Jeon further teaches that end plates with a thickness greater than 2mm may hinder efforts of reducing a size of a battery module ([0014]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to use a thickness of 2 mm or less as taught by Jeon for the thickness of the end plates as taught by Nishihara. In this case, the difference in the thin-walled part and thick-walled parts of Nishihara’s end plates would be greater than 0 and less than 10.7 mm in order to reduce the size of the battery module. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (U.S. 20120019061) in view of Takeshi et al (WO 2013146561).

claim 4, Nishihara discloses a thick-walled part (82 – upper wall portion) of an end plate (80), but does not disclose that the thick-walled part (82 – upper wall portion) is shaped such that a length of the thick-walled part (82 – upper wall portion) in a direction perpendicular to the stacking direction gradually decreased with an increase in distance from the thin-walled part (83b – screwing portion) in the stacking direction.
Takeshi discloses end plate (3) and teaches that the thick walled-part (14 – rib) is shaped such that a length of the thick-walled part (14 – rib) in a direction perpendicular to the stacking direction gradually decreased with an increase in distance from the thin-walled part (13 – recess)  in the stacking direction (Page 8, [0003], L 8-10). Takeshi further teaches that the tapered shape can reduce weight and manufacture cost (Page 8, [0003], L 10-12).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to modify the thick-walled part of the end plate disclosed by Nishihara with the tapering taught by Takeshi in order to reduce the weight and manufacture cost of the battery module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)273-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727